                  IN THE UNITED STATES DISTRICT COURT                                   1/2/2020
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 ILLINOIS OPPORTUNITY PROJECT,                           CV-19-56-H-CCL

                                  Plaintiff,

    vs.                                                         Order

 STEVE BULLOCK, in his official
 capacity as governor of Montana, and
 MEGHAN HOLMLUND, in her
 official capacity as chief of the State
 Procurement Bureau,

                              Defendants.

      Before the Court is Defendants' Combined Rule 12 Motion to Dismiss.

(Doc. 19). Defendants move to dismiss Plaintiffs complaint with prejudice under

Rules 12(b)(l) and 12(b)(6) of the Federal Rules of Civil Procedure on the

grounds that the complaint fails to allege sufficient facts to establish standing, as

required by Article III of the United States Constitution. Rather than amending

the complaint to cure the defects pointed out by Defendants, Plaintiff oppose the

motion and argue that it and its members are injured by the governor's executive

order. The motion having been fully briefed and no party having requested oral

argument, the Court is prepared to rule.
LEGAL STANDARD

      Defendants seek dismissal based on lack of subject matter jurisdiction under

Fed. R. Civ. P. 12(b)(l) and failure to state a claim under Fed. R. Civ. P. 12(b)(6)

on the grounds that Plaintiff has failed to "allege sufficient facts, accepted as true,

to plausibly establish its standing to sue." (Doc. 20 at 6). Plaintiff cites a recent

Ninth Circuit case to support its argument that the Court can only grant

Defendants' motion to dismiss if it is "far from beyond doubt that no set of facts

justify [it's] case." (Doc. 23 at 7, citing DaVinci Aircraft, Inc. v. United States,

926 F.3d 1117, 1122 (9 th Circ. 2019)). In their reply brief, Defendants correctly

point out that Plaintiff is arguing for a standard that has not been the law since

2009, when the United States Supreme Court clarified that the standard

established by Bell At!. Corp. v. Twombley for analyzing motions to dismiss under

Fed. R. Civ. P. 12(b)(6) in antitrust cases applies to all cases brought in federal

court, including cases brought under§ 1983. See Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).

      The Rule 12(b)(6) standard applies when a defendant challenges a

plaintiffs attempt to invoke the federal court's jurisdiction by accepting the well-

pleaded factual allegations of the complaint as true and arguing that they are

nevertheless insufficient to invoke federal jurisdiction. Leite v. Crane Co., 749

                                     Page 2 of 8
F.3d 1117, 1121 (9 th Cir. 2014). To survive a motion to dismiss for lack of lack of

subject matter jurisdiction based on lack of standing, a complaint must allege facts

(as opposed to legal conclusions and speculative predictions) that plausibly

establish each of the three elements that constitute "the irreducible constitutional

minimum of standing." Lujan v. Defenders of Wildlife, 504 U.S. 555,561 (1992).

See also MS. v. Brown, 902 F.3d 1076, 1080 (9 th Cir. 2018)(affirming the district

court's dismissal of plaintiffs' Fourteenth Amendment challenge to the refusal by

several state actors to issue them driver's licenses on the grounds that "plaintiffs

failed to establish the redressability element of standing.").

      The United States Supreme Court has long recognized that a plaintiff must

allege facts sufficient to show: (I) that it suffered an injury in fact; (2) that its

injury can be traced to the defendant's challenged conduct; and (3) that its injury is

likely to be redressed by a favorable judicial decision. Lujan, 504 U.S. at 561.

Failure to allege sufficient facts to establish any one of these elements mandates

dismissal because the Court cannot proceed without subject matter jurisdiction.

FACTUAL ALLEGATIONS OF COMPLAINT

      When stripped of legal conclusions and speculative predictions, the

complaint as currently structured alleges that the governor of Montana issued an

executive order that "mandates state agencies under his control require bidders on

                                      Page 3 of 8
any non-incidental state contract to disclose their contributions to organizations

that engage in issue advocacy within a certain proximity of an election." (Doc. I

at ,i 3). Plaintiff Illinois Opportunity Project (IOP) intends to engage in such

advocacy in Montana by sending thousands of mailings to Montana voters prior to

the November 3, 2020 gubernatorial election which will include names and

pictures of candidates for governor and urge those candidates not to continue

Governor Bullock's executive order out of respect for privacy, free speech, and the

FirstAmendment. (Doc. I at,i,i 16-18). 1

         Given Plaintiffs announced intent to engage in issue advocacy in Montana

prior to the November 2020 election, any corporation that donated to IOP within

the last two years (IOP current donors) desiring to bid on state contracts in

Montana worth more than $25,000 for services or $50,000 for goods will be

required to disclose those donations. (Doc. 1 at ,i,i 4, 11, 21). Absent from the

complaint is an allegation that any current donor has in the past bid on a contract

covered by the Executive Order in the State of Montana or would do so before the

November 2020 gubernatorial election but for the existence of the Executive

Order.



         1
         The Court takes judicial notice of the fact that Governor Bullock will not be running
for governor in the November 2020 election, as he is prevented from doing so by term limits.

                                         Page 4 of 8
      Plaintiff "desires to solicit financial support from donors within Montana to

partially offset the cost of its intended communications in Montana, and these

potential donors who would be solicited would include corporations that may now

or in the future bid on business with Montana state government. (Doc. 1 at ,i 20).

Although the Executive Order had been in place for over a year before Plaintiff

filed its complaint on August 27, 2019, the complaint does not allege that Plaintiff

has solicited contributions from any potential donor anywhere who has refused to

make a donation based on that potential donor's plans to bid on business with

Montana state government.

DISCUSSION

      Defendants argue that Plaintiff cannot meet the first prong of the standing

test because it has failed to allege facts, that plausibly establish the first two

prongs of the standing analysis - that is that the Executive Order has caused it or

will likely cause it to suffer an injury in fact. Plaintiff responds by arguing that

the Executive Order harms IOP directly because it harms its ability to retain

current financial supporters and recruit new contributors. Plaintiff attempts to

excuse its failure to specifically allege that its current or potential donors have

refused to continue their donations or make new donations as a result of the




                                      Page 5 of 8
enactment of the executive order on the grounds that it seeks to maintain the

anonymity of such donors.

      Defendants correctly point out that at the pleading stage, Plaintiff need not

specifically identify such donors, so long as the complaint alleges their existence.

Plaintiff also argues that it should be allowed to assert standing on behalf of its

corporate members and donors without identifying those members or donors.

      The Court need not determine at this stage whether Plaintiff is entitled to

assert standing on behalf of corporate members or donors who hesitate to reveal

their identities because they have contributed to Plaintiff in the past but have

decided to discontinue their contributions to avoid disclosing those contributions

when seeking to contract with the State of Montana because Plaintiff does not

allege that such members or donors exist. While it is likely that an allegation

regarding the existence of specific current or potential future donors who have

either chosen not to bid on Montana contracts or not to donate to IOP will lead to

a discovery request for the names of those donors or potential donors, the Court is

confident that a suitable protective order can be entered limiting the persons with

access to such discovery responses.

CONCLUSION & ORDER

      The Court recognizes the importance of both the First Amendment rights to

                                      Page 6 of 8
free speech and free association and the right to privacy that Plaintiff seeks to

assert and protect in its complaint. The Court cannot, however, reach the merits of

this case until Plaintiff has filed a complaint alleging facts sufficient to show that

it or its members have suffered or will likely suffer an injury in fact that can be

traced to the Executive Order. It is certainly possible that Plaintiff may be able to

allege such facts, if given the opportunity to amend its complaint. Because leave

to amend should be freely given at this early stage of the proceedings, the Court

has determined to grant Defendants' motion to dismiss without prejudice and

allow Plaintiff to amend its complaint. Accordingly,

      IT IS HEREBY ORDERED that Defendants' Combined Rule 12 Motion to

Dismiss (Doc. 19) is GRANTED in part. Plaintiffs complaint is dismissed

without prejudice. Plaintiff has until January 21 to file an amended complaint

alleging sufficient facts to establish its standing to challenge the governor's

executive order.

      IT IS FURTHER ORDERED that Defendants shall answer or otherwise

appear in response to the amended complaint within fourteen days of its service.

      IT IS FURTHER ORDERED that Plaintiffs motion for summary judgment

is DENIED with leave to refile if and when Plaintiff files an amended complaint

adequately addressing the defects noted in this order. (Doc. 27).


                                     Page 7 of 8
      Should Plaintiff fail to file an amended complaint on or before January 21,

2020, this case will be dismissed with prejudice for lack of standing and the Clerk

will be directed to enter judgment in favor of Defendants.

      Dated this 1st day of January, 2020.




                                   Page 8 of 8
